DETAILED ACTION
Application 16/613387, “ANODE FOR LITHIUM METAL BATTERY, AND ELECTROCHEMICAL DEVICE COMPRISING SAME”, is the national stage entry of a PCT application filed on 12/7/18 and claims priority from a foreign application filed on 12/7/17. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 6/29/22.  

Response to Arguments
Applicant’s arguments filed on 6/29/22 have been fully considered, but are not persuasive.  Applicant presents the following arguments.  
Applicant’s argument that the cited art fails to teach the invention of claim 1 because the claim now requires that the porous polymer layer consists of the named species is found to be moot in view of the new ground(s) of rejection necessitated by amendment.

Neither Iwama nor Nam disclose the order of active material layer/heat conductive layer/porous polymer layer/ceramic layer.  Applicant’s Table 1 demonstrates that the active material/heat conductive layer/porous polymer layer/ceramic layer sequence, e.g. Example 3, provides the best performance among the tested examples, thereby providing evidence of unexpectedly superior results sufficient to demonstrate nonobviousness of the claimed invention.  
In response, the cited art teach adding to the negative electrode a heat conductive layer in view of Iwama, and a protective layer comprised of a porous polymer layer and a ceramic layer, in either order, in view of Nam.  The Office agrees that none of the references teach all of a heat conductive layer, a heat conductive layer, and a ceramic layer in a single reference and therefore do not teach a preferred sequence for when each of the three layers is used in combination.  
Although there is no express teaching of whether to place the thermally conductive layer of Iwama or the protective layer of Nam closer to the anode active material layer, a skilled artisan having ordinary creativity and engineering capability would try both alternatives to determine which provides desirable results, thus both alternatives are prima facie obvious.  Moreover, Iwama suggests that heat may be conducted from the anode to the cathode at paragraph [0099], thus it would have been obvious to place the heat conductive layer 22c close to the anode.  Moreover, Nam teaches that the protective layer may protect the battery by preventing short-circuit between the positive electrode and the negative electrode (paragraph [0028]), which occurs when the positive electrode comes into electrical contact with the negative electrode due to some failure of the separator to maintain separating function.  Nam paragraph [0045] further teaches that forming the protective layer on the negative electrode is viewed as a preferred alternative to forming the protective layer on the separator, thereby clarifying that the intended position of the protective layer is the negative electrode-separator interface.  Thus, it would have been obvious to position the protective layer close to the separator, the function of which is protected by the presence of the protective layer.  Accordingly, a prima facie case of obviousness exists for the claimed sequence of active material layer/heat conductive layer/porous polymer layer/ceramic layer.
As described in MPEP 716.01(d), after the prima facie case of obviousness has been presented it is appropriate for applicant to present or point to evidence of nonobviousness that the Examiner must weigh against the prima facie case of obviousness.  If, after evaluating the evidence, the examiner is still not convinced that the claimed invention is patentable, the next Office action should include a statement to that effect and identify the reason(s).  In this case, the evidence of Table 1 is not found to outweigh the prima facie case of obviousness with at least the following factors being considered:
i) with respect to the obviousness of the ordering of layers, the prima facie case of obviousness is found to be fairly strong because Nam teaches the porous polymer layer and ceramic layer together as a protective layer, and since these two layers are kept together, only a limited number of possible sequences of the heat conductive layer, porous polymer layer, and ceramic layer exists.  Additionally, as described above, the Iwama reference and Nam reference provide additional reasoning tending to suggest placement of the heat conductive layer near to the negative electrode, and the protective layer near to the separator, respectively.  Even without such additional motivation, an “obvious to try” type rationale (MPEP 2143 I (E) ), would be appropriate because only a limited number of possible sequences for the three layers exists [only four possibilities since porous polymer layer is adjacent to the ceramic layer] and some sequence must be chosen by the artisan.  
ii) The evidence of nonobviousness is not particularly strong.  For example, Examples 1-5 utilize only Al2O3 as the inorganic particles of the ceramic layer, boron nitride as the heat conductive material of the heat conductive layer, polyvinylidene fluoride or PVDF-HFP as a binder material, and polyethylene oxide or a commercial polyolefin-based film as the porous polymer.  Thus the scope of the materials used in the Examples of Table 1 is substantially narrower than the materials within the scope of the claimed invention.  Additionally, Example 5, having the heat conductive layer/porous polymer layer/ceramic layer shows only modest improvement over Examples 1 and 4 which are outside the scope of claim 1.  Additionally, although applicant’s Table 1 indicates that Examples 1-5 are improved compared to the prior art, with Example 4 exhibiting the highest capacity maintenance, this result is not expressly characterized in the description as surprising or unexpected.  Applicant’s characterization of the improved results as unexpected (remarks at last sentence of page 6) is insufficient to prove that the results are indeed unexpected (MPEP 716.01 (c) II).  Thus, there is not strong evidence that applicant’s invention, as claimed, is necessarily surprisingly or unexpectedly superior to other embodiments suggested by the prior art but lying outside the scope of the claimed invention.  
Accordingly, the evidence of nonobviousness which may be gleaned from applicant’s detailed description, including Table 1, is not found to outweigh the prima facie case of obviousness.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7 and 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Iwama (US 2014/0295263), Nam (US 2015/0050533) and Hinoki (US 2010/0248026).
Regarding claim 1 and 6-7 and 15, Iwama teaches (e.g. Figure 4) a negative electrode (item 22) for a lithium metal battery (paragraph [0045]), comprising: a current collector (item 22A); a negative electrode active material layer (item 22B) formed on a surface of the current collector; and a heat conductive layer (item 22C) formed on a surface of the negative electrode active material layer, the heat conductive layer comprising a heat conductive material having a heat conductivity of 30 W/mK to 200 W/mK such as the inorganic compounds boron nitride or aluminum nitride (paragraph [0113]), and wherein the negative electrode active material comprising lithium metal (paragraphs [0170-0171]; paragraph [0060] noting that the inserted lithium may be intentionally precipitated to provide lithium metal as in paragraph [0171]).

Iwama does not appear to teach: i) the negative electrode further including a protective layer formed on a surface of the heat conductive layer, wherein the protective layer comprises a porous polymer layer and a ceramic layer, and ii) wherein the porous polymer layer consists of at least one of the polymers named in claim 1.

As to i), in the battery art, Nam teaches that a negative electrode may be provide an outer [with respect to a current collector] protective layer comprising a polymer layer, a ceramic layer, or a laminate thereof in either order (Figures 2-4; Figure 4 specifically teaches the ceramic layer being furthest from the current collector) for the benefit of protecting the battery by preventing short-circuit between battery electrodes (paragraph [0028, 0045]).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the battery of Iwama by providing a protective layer comprising a porous polymer layer comprising polyvinylidene fluoride and a ceramic layer, laminated in either order, on the outside surface of the electrode for the benefit of protecting the battery as taught by Nam. Nam does not appear to expressly describe the polymer layer as a porous layer; however, it would have been obvious to form the polymer layer as a porous layer so that the layer won’t block the electrolyte solution which facilitates charge transfer in the battery.

As to ii), Nam further teaches that the polymer layer may comprise a polymer particle such as an acryl based compound (paragraph [0059]) and a binder such as polyvinylidene fluoride (“organic layer may further include a binder as well as the organic material… a polyvinylidene fluoride”, paragraphs [0067-0068]), but does not specifically teach that such an acryl based compound may be a species among those listed in claim 1 such as a polymethyl methacrylate.  
However, in the battery art Hinoki teaches (e.g. Figure 3) that a polymer protecting layer (item 30) of a negative electrode (item 10) may contain polymethyl methacrylate organic particle (paragraph [0089]) so as to provide a protecting layer functional to suppress short circuit (paragraph [0010]).  Hinoki further teaches that the polymethyl methacrylate organic particle provides an excellent shutdown function to improve battery safety at high temperatures (paragraphs [0020, 0039]).
It would have been obvious to use polymethyl methacrylate particles as the acryl based compound/organic particle of the protective layer for the benefit of providing a particle functional to inhibit short circuit as taught by Hinoki.  The combination of polyvinylidene fluoride as a binder and polymethyl methacrylate as an organic particle provides a polymer layer consisting of species named in claim 1.  


Claim 1 as amended on 6/29/22 further requires that the porous polymer layer is formed on the surface of the heat conductive layer, and the ceramic layer is formed on the surface of the polymer layer, thereby requiring a sequence of active material layer/heat conductive layer/porous polymer layer/ceramic layer.  This sequence is not expressly taught by the cited art at least because the heat conductive layer and protective layer are taught by two separate references, Iwama and Nam, respectively. 
However, Iwama suggests that heat may be conducted from the anode to the cathode at paragraph [0099], thus it would have been obvious to place the heat conductive layer 22c close to the anode.  
Moreover, Nam teaches that the protective layer, including a ceramic layer formed on the surface of a polymer layer (e.g. Figure 4 items 33 and 34) may protect the battery by preventing short-circuit between the positive electrode and the negative electrode (paragraph [0028]), which occurs when the positive electrode comes into electrical contact with the negative electrode due to some failure of the separator to maintain separating function.  Nam paragraph [0045] further teaches that forming the protective layer on the negative electrode is viewed as a preferred alternative to forming the protective layer on the separator, thereby clarifying that the intended position of the protective layer is the negative electrode-separator interface.  Thus, it would have been obvious to position the protective layer close to the separator, the function of which is protected by the presence of the protective layer.  
Accordingly, a prima facie case of obviousness exists for the claimed sequence of active material layer/heat conductive layer/porous polymer layer/ceramic layer.
Alternatively, since Iwama teaches a heat conductive layer applied to a negative electrode, and Nam separately teaches a protective layer formed of the polymer layer and the ceramic layer together applied to a negative electrode, only four possibilities in layer sequence are taught by the combined prior art: heat conductive layer/porous polymer layer/ceramic layer; heat conductive layer/ceramic layer/porous polymer layer; porous polymer layer/ceramic layer/heat conductive layer; and ceramic layer/porous polymer layer/heat conductive layer.  A skilled artisan would have found that since must traverse all the layer to get from the negative active material layer to the separator in the operation of the battery, the artisan would have found the layers to function in substantially the same manner regardless of mutual positioning.  It would have been obvious to a skilled artisan at the time of invention try all four possible sequences in order to determine which sequence gives the best performance.  

 
Regarding claim 9-10, the cited art remain as applied to claim 1.  Nam further teaches the ceramic layer comprising a high hardness inorganic particle such as Al2O3 (paragraph [0019, 0062]).  It would have been obvious to include these materials in order to achieve the same benefit of Nam as described in the rejection of claim 1.

Regarding claim 11, the cited art remain  as applied to claim 1.  Iwama further teaches the negative electrode active material layer comprising lithium, at least as lithium is inserted during charge cycling as described in paragraph [0060]).  See also paragraph [0171] which clarifies that the anode active material layer may comprise precipitated lithium.

Regarding claim 12-14, the cited art remain  as applied to claim 1.  Nam further teaches wherein the total thickness of the heat conductive layer may generally be 1 to 20 microns, or more narrowly 2 to 10 microns, and the thickness of the organic and inorganic layers individually may be 1 to 10 microns (paragraphs [0022-0023, 0065]).  It would have been obvious to provide the heat conductive layers in the claimed thickness range in order to achieve the same benefit of Nam as described in the rejection of claim 1.

Regarding claim 16-18, the cited art remain  as applied to claim 1.  Iwama further teaches the negative electrode as a subcomponent of a lithium metal battery comprising lithium metal as the negative electrode active material (paragraphs [0170-0171]).  


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Lee (US 2007/0082261; KR 10-0686848) –teaches lithium rechargeable battery having an electrode with structure: current collector/active material layer/polymer layer/ceramic powder layer.
Iwasaki (US 2018/0083269) –teaches an electrode with a composite layer with inorganic particles partially embedded in active material layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723